UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-7796


SANDY GAINEY,

                Petitioner - Appellant,

          v.

SOUTH   CAROLINA;  ANTHONY     PADULA,      Warden   of   the   Lee
Correctional Institution,

                Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Beaufort.     Patrick Michael Duffy, Senior
District Judge. (9:08-cv-03900-PMD)


Submitted:   April 29, 2010                      Decided:   May 3, 2010


Before MOTZ and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Sandy Gainey, Appellant Pro Se.     Melody Jane Brown, Assistant
Attorney General, Donald John Zelenka, Deputy Assistant Attorney
General, Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Sandy       Gainey     seeks    to    appeal     the     district     court’s

order accepting the recommendation of the magistrate judge and

dismissing as untimely his 28 U.S.C. § 2254 (2006) petition.

The order is not appealable unless a circuit justice or judge

issues a certificate of appealability.                     28 U.S.C. § 2253(c)(1)

(2006).    A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”

28   U.S.C.     § 2253(c)(2)       (2006).           A   prisoner    satisfies      this

standard   by    demonstrating          that    reasonable       jurists   would    find

that any assessment of the constitutional claims by the district

court is debatable or wrong and that any dispositive procedural

ruling by the district court is likewise debatable.                              Miller-

El v. Cockrell, 537 U.S. 322, 336-38 (2003); Slack v. McDaniel,

529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th

Cir.   2001).         We   have   independently          reviewed    the   record    and

conclude      that    Gainey      has    not    made      the    requisite     showing.

Accordingly, we deny leave to proceed in forma pauperis, deny a

certificate      of    appealability,          and    dismiss     the   appeal.       We

dispense      with     oral    argument        because     the    facts    and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                             DISMISSED

                                           2